COLLINS, J.
(concurring).
On the facts, no distinction can be made between the case at bar and Schuneman v. Tolman, 85 Minn. 130, 88 N. W. 1103, in which a per curiam opinion was written, characterizing the appeal as frivolous, and the questions at issue unworthy of discussion. If the majority opinion here — in which I concur — is not right, our disposition of the Schuneman case was clearly and palpably wrong. Each has been properly disposed of, and no case establishing a contrary doctrine can be cited. In these days it is the duty of the drawer of a check to know that the party to whom it is delivered is the one for whom it was intended. It is his business to ascertain that he has not been imposed upon by a false personation of the party to whom it was intended the check should be made payable.